Case: 1:20-cr-00343-SO Doc #:12 Filed: 07/01/20 1 of 2. PagelD #: 29

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION q son
®&

 

 

 

UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) j POP! oy ax =
; JUDGE OF iyER
Vv. ) CASENO. ome
) Title 18, United States Code,
MUSTAFAH OMAR HAWKINS, ) Section 875(c)
)
Defendant. )

COUNT |
(Interstate Communication Threat, Title 18 U.S.C. §875(c))

| The Grand Jury charges:

1. From on or about May 31, 2020 to on or about June 2, 2020, in the Northern District
of Ohio, Eastern Division, Defendant MUSTAFAH OMAR HAWKINS did knowingly and
willfully transmit in interstate and foreign commerce from Cleveland, Ohio, communications
which viewed together, threatened to injure persons and law enforcement officers, to wit:
Facebook.com public postings, which included:

a. On May 31, 2020, “We finna start smoking y’all n-----s when we see y’all killing
n-----s and y’all supposed to be the police. Mark my words the change is here.”

b. On June 1, 2020, “These the n-----s y’all told me not to shoot for strong arming
my fellow brothers?” |

c. On June 1, 2020, “B---h n---a what curfew I work PASSED 8. Y’all wanna get

shot I see”.
Case: 1:20-cr-00343-SO Doc #: 12 Filed: 07/01/20 2 of 2. PagelD #: 30

d. On June 2, 2020, “I can assemble a flash mob easy Sunday. Idgaf who reading
this We gone fly passed with the Tov’s in the backseat and fling em!”

e. On June 2, 2020, “I been said burn little Italy to the ducking ground we was
literally 40 n-----s deep in our way until them n-----s shot that tear gas and we had
to stand with our n-----s. Very next riot I promise to bring to y’all Italian n-----s |

on that strip on mommy”.

All in violation of Title 18, United States Code Section 875(c).

A TRUE BILL.
Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Actof 2002.
